DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fluctuation generating portion”, “a connection identifying portion”, and “a power supply portion” in claim 1, “a device identifying portion” and “a determination portion” in claim 3, and “a detection portion” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0174168 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0027] The main body control portion 16 comprehensively controls the image processing apparatus 10. The main body control portion 16 is composed of mainly a computer system having one or more processors and one or more memories. In the image processing apparatus 10, the one or more processors execute programs, which realizes functions of the main body control portion 16. The programs may be pre-recorded in the one or more memories, may be provided through a telecommunication line such as an internet, or may be recorded on a non-temporary recording medium that is readable by a computer system, such as a memory card or an optical disc, and provided. The one or more processors are composed of one or more electronic circuits including semiconductor integrated circuits. 
[0029] The main body power supply portion 18 is a power supply circuit that generates (outputs) a power for the operations of the image processing apparatus 10. 
[0049] The image processing apparatus 10 according to the present embodiment includes the main body control portion 16 including the fluctuation generating portion 31, the connection identifying portion 32, a device identifying portion 33, a determination portion 34, and an output portion 35. That is, the image processing apparatus 10 includes the device identifying portion 33, the determination portion 34, and the output portion 35 as one of the functions of the main body control portion 16, in addition to the fluctuation generating portion 31 and the connection identifying portion 32. In addition, the image processing apparatus 10 according to the present embodiment includes the detection portion 36 in the expansion control portion 22. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik et al. (US 2010/0011234, hereinafter Malik).

Regarding claim 1, Malik teaches an image processing apparatus comprising (electronic device e.g. computer; ¶¶ 0033, Fig. 1 and ¶ 0054, Fig. 3): 
a fluctuation generating portion configured to fluctuate an output power of a power supply portion that supplies power to a load (cycling of power during idle interval-monitor interval cycle; ¶ 0050, ¶¶ 0056-0059, and ¶¶ 0061-0066, Fig. 4A); and 
a connection identifying portion configured to identify a connection relationship between the power supply portion and the load based on a correlative relationship between a fluctuation of the output power and a fluctuation of the power supplied to the load (determine presence or absence of load based on comparison of output power and pre-defined threshold voltage; ¶¶ 0056-0059 and ¶¶ 0061-0067, Fig. 4A).

Regarding claim 2, Malik teaches the image processing apparatus according to claim 1, wherein the power supply portion has a main body power supply portion provided in a main body having an image processing function (apparatus 300; ¶¶ 0054-0055, Fig. 3), and the load has an expansion device electrically and detachably connected to the main body (load 224; ¶ 0034, Fig. 2).
Regarding claim 5, Malik teaches the image processing apparatus according to claim 1, wherein the power supply portion is one of a plurality of power supply portions, the plurality of power supply portions is provided (power sources 230 and 214; ¶¶ 0051-0053, Fig. 2), and the connection identifying portion identifies at least which one of the plurality of power supply portions is connected to the load (¶¶ 0054-0055, Fig. 3)

Regarding claim 6, Malik teaches the image processing apparatus according to claim 1, wherein the fluctuation generating portion fluctuates the output power by stopping an output of the power supply portion (output power drops to near zero; ¶ 0041, ¶ 0045, and ¶ 0056, Fig. 4A).

Regarding claim 7, Malik teaches the image processing apparatus according to claim 1, wherein the load has a detection portion configured to detect the power (sensor module; ¶ 0056), and the fluctuation generating portion fluctuates the output power within a range in which at least the detection portion can continue to operate (activate sensing module; ¶ 0058, Fig. 4A).

Claim 8 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 8.

Claim 9 recites a computer-readable non-transitory recording medium on which a program is recorded, wherein the program for causing one or more processors to execute (¶ 0031, Malik) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as applied to claims 1 and 2 above, and further in view of Dishman et al. (US 2010/0007998, hereinafter Dishman).

Regarding claim 3, Malik teaches the image processing apparatus according to claim 2 but does not explicitly teach further comprising: a device identifying portion configured to identify the expansion device electrically connected to the main body; and a determination portion configured to determine whether a connection relationship between the expansion device and the power supply portion is correct or incorrect, based on the connection relationship identified by the connection identifying portion and the expansion device identified by the device identifying portion.
However, Dishman teaches further comprising: a device identifying portion configured to identify the expansion device electrically connected to the main body (lookup table 118 identifies particular load 104; ¶ 0050) and 
a determination portion configured to determine whether a connection relationship between the expansion device and the power supply portion is correct or incorrect, based on the connection relationship identified by the connection identifying portion and the expansion device identified by the device identifying portion (determine if amount of power is more than threshold; ¶¶ 0048-0051 and ¶¶ 0059-0063, Fig. 5).
Malik and Dishman are in the same field of endeavor of an apparatus that manages a power supply. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Malik to identify and detect a component failure as taught by Dishman. The combination improves the operability of the apparatus by detecting and preventing faults (¶¶ 0002-0008, Dishman).

Regarding claim 4, Malik in view of Dishman teach the image processing apparatus according to claim 3.
Malik does not explicitly teach wherein the expansion device is one of a plurality of expansion devices, the plurality of expansion devices can be connected to the main body, and the device identifying portion identifies a combination of the plurality of expansion devices.
However, Dishman teaches wherein the expansion device is one of a plurality of expansion devices, the plurality of expansion devices can be connected to the main body, and the device identifying portion identifies a combination of the plurality of expansion devices (PCI cards; ¶ 0016).
The motivation in claim 3 is incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell et al. (US 2013/0187631) teaches a system for detecting a load type.
Chung et al. (US 2015/0285872) teaches a load detecting device for detecting whether a load is connected to a power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672